Citation Nr: 0933332	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-35 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2006 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines which denied the appellant's 
claim for VA death benefits.  The appellant, the surviving 
spouse of an individual who had service during World War II 
and who died in July 1942, appealed that decision to the BVA 
and the case was referred to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's deceased spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.



CONCLUSION OF LAW

The appellant does not meet the requirements for basic 
eligibility for VA benefits based upon the lack of qualifying 
service by the appellant's deceased spouse.  38 U.S.C.A. §§ 
101(2), 107, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.40, 3.102, 3.159, 3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the appellant dated in April 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in 
the adjudication of her appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the appellant's appeal.

The appellant essentially contends that she should be 
entitled to VA benefits based on her husband's service.  The 
appellant reports that her husband died while a prisoner of 
war of the Japanese Government during World War II and 
therefore had the requisite service for VA benefits.  

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to Veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend Veterans' benefits 
based upon service in the Philippine Commonwealth Army.  
Those regulations require that service in the Philippine 
Commonwealth Army (and thus Veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  38 C.F.R. § 3.203(a) (requiring service 
department documentation of service where available), § 
3.203(c) (requiring service department verification of 
service where documentation is not available).

In cases for VA benefits where the requisite Veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); 38 C.F.R. § 3.203(c).  

Thus, if the United States service department does not verify 
the claimed service, the applicant's only recourse lies 
within the relevant service department, not with VA.  Soria 
v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  In short, under 
38 C.F.R. § 3.203, a claimant is not eligible for VA benefits 
based upon Philippine service unless a United States service 
department documents or certifies their service.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  

In this case, the appellant's deceased spouse does not have 
the requisite qualifying service for purposes of VA benefits.  
In July 1950 and June 1951, service department certification 
was sought regarding any recognized service by the 
appellant's deceased spouse and in both instances, the 
service department certified that he had no recognized 
service.  

More recently, in April 2006 and May 2006, the RO again 
requested service department certification (through the NPRC) 
regarding whether the appellant's deceased spouse had 
recognized military service using alternate spellings of his 
surname (Aloselja and Aluselja).  The NPRC replied in May 
2006 and June 2006, respectively, that the appellant's 
deceased spouse had no service of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the United States Armed Forces.

The appellant has submitted numerous documents from the 
Philippine Army that declare that her deceased spouse had 
valid military service in the Philippine Commonwealth Army in 
the service of the United States Armed Forces.  However, the 
appellant's own assertions and the Philippine Army documents 
as to her deceased spouse's particular service fail to meet 
the requirements of 38 C.F.R. § 3.203(a) because the 
assertions do not constitute a document from a United States 
service department.  In addition, the United States service 
department's (i.e., the NPRC's) communications that failed to 
verify the alleged service are binding on VA.  38 C.F.R. § 
3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).  

The service department has determined that the appellant's 
deceased spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  Moreover, the 
documents that she has submitted do not verify her deceased 
spouse's service, as necessary for entitlement to VA death 
benefits.  The Board must therefore find that the appellant's 
deceased spouse did not have the type of qualifying service, 
enumerated in 38 C.F.R. § 3.40, that would confer basic 
eligibility for VA benefits.  Accordingly, the appellant's 
claim for entitlement to VA death benefits must be denied, 
due to the absence of legal merit or lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appellant has no legal entitlement to Department of 
Veterans Affairs benefits, and the appeal is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


